DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of claims 1 and 14 must be shown or the feature(s) canceled from the claim(s). Regarding claim 1, the claim states “a partial palatial region” and “a central first stippling on said lingual anterior surface,” however, this embodiment is not shown in the figures. Figures 11 and 12 show a full palatial surface 230 with a stippling 240, and figure 1 shows a partial palatial region, but none of the figures show these features combined. Regarding claim 15, the claim states “a plurality of stippling on said protuberances,” however these are not shown in the figures. It is unclear how the stippling is on said protuberances. Regarding claim 16, the claim states “said second group intersecting said first group,” which is not shown in the embodiments with the “partial palatial region,” it is only shown in figures 11 and 12 which do not show a partial palatial region. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claim 1, the claim states “a partial palatial region” and “a central first stippling on said lingual anterior surface,” however, this embodiment is not described in the specification. The specification discloses Figs. 11 and 12 which show a full palatial surface 230 with a stippling 240, and the specification discloses the partial palatial region shown in Figure 1, but none of these features are talked about in combination in the specification. Regarding claim 15, the claim states “a plurality of stippling on said protuberances,” however, this embodiment is not disclosed in the specification and thus it is unclear how the stippling is on said protuberances. Regarding claim 16, the claim states “said second group intersecting said first group,” which is disclosed in the specification, however, it is not disclosed in the specification with the embodiment with the “partial palatial region.” Correction is required.  
The use of the term VISTAMAXX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/007620, 13/776109, and 15/935198, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications do not disclose an oral appliance being formed of VISTAMAXX (claim 12) or further comprising a first grade and second grade of VISTAMAXX (claim 13). Therefore, claims 12 and 13 are being treated as having an effective filing date of the original application filing date (09/24/2021). 
Claim Objections
Claims 1, 6, 7, and 19 are objected to because of the following informalities:  
Regarding claim 1, the claim states “a user” in line 1 of claim, and also states “a wearer’s teeth” in line 4. Applicant should maintain consistency in their claim language, and should choose either user or wearer, not both. 
Regarding claim 6, “between posterior lingual surfaces,” should be read as “between the lingual posterior surfaces.”  
Regarding claim 7, “between posterior lingual surfaces,” should be read as “between the lingual posterior surfaces.” 
Regarding claim 19, “an occlusal surface that for a trough” in lines 4-5 should be read as “an occlusal surface that each form the first trough and the second trough.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which surfaces (i.e. the facial and lingual anterior surfaces, the facial and lingual posterior surfaces, all of these surfaces) are meant by “said surfaces” in line 3 of claim 1. Further clarification is needed. 
Regarding claim 1, it is unclear whether “the posterior lingual surfaces” in line 9 are supposed to be plural or singular throughout the claims. The posterior lingual surfaces are consistently claimed as plural, however, the lingual anterior surface is consistently claimed as singular. It is not exactly clear from line 2 of claim 1 if this is correct. Further clarification is needed. 
Claim 12 contains the trademark/trade name VISTAMAXX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the polymeric material and, accordingly, the identification/description is indefinite.
Claim 13 contains the trademark/trade name VISTAMAXX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the polymeric material and, accordingly, the identification/description is indefinite.
Regarding claim 14, it is unclear which surfaces (i.e. the facial and lingual anterior surfaces, the facial and lingual posterior surfaces, all of these surfaces) are meant by “said surfaces” in line 3 of claim 14. Further clarification is needed. 
Regarding claim 14, it is unclear whether “the posterior lingual surfaces” in line 9 are supposed to be plural or singular throughout the claims. The posterior lingual surfaces are consistently claimed as plural, however, the lingual anterior surface is consistently claimed as singular. It is not exactly clear from line 2 of claim 1 if this is correct. Further clarification is needed. 
Regarding claim 19, it is unclear which combination of “said lingual surfaces” in line 9 is being referred to (i.e. the lingual surface of the first trough, the lingual surface of the second trough, the lingual surface of the facial bridge section). Further clarification is required. 
Regarding claim 19, it is unclear which combination of “said lingual surfaces” in line 12 is being referred to (i.e. the lingual surface of the first trough, the lingual surface of the second trough, the lingual surface of the facial bridge section). Further clarification is required. 
Regarding claim 20, it is unclear which “said lingual surfaces” in line 1 is being referred to (i.e. the lingual surface of the first trough, the lingual surface of the second trough, the lingual surface of the facial bridge section). Further clarification is required. 
Claims 2-11 and 15-18 are rejected for depending on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends on claim 19, and claim 19 already states claims the stippling area comprising a plurality of specks in lines 6-7 of claim 19.  Therefore, claim 21 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 14, and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite an apparatus attached to parts of the human body. Regarding claim 1, the distance is being positively measured and claimed between the human’s lingual gum line and the partial palatial region. Regarding claim 14, the distance is being positively measured and claimed between the human’s lingual gum line and the partial palatial region. Regarding claim 19, the trough is claimed as positively covering the molar and premolar teeth of a human. When an apparatus is attached to the human body or any part thereof is claimed, it is directed non-statutory subject matter because the claim positively recites a part of the human body. Applicant is requested to include appropriate “adapted to” or “configured to” language in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourke (US 5,536,168).
Regarding claim 19, Bourke discloses a performance increasing mouthpiece (10) for removable attachment to the lower teeth of a user (see Abstract; device 10 is a mouthpiece for removable attachment to the lower teeth of a user), comprising:
a first trough and a second trough joined by a facial bridge section (22) (see Annotated Fig. 3a of Bourke; continuous member 22 is a facial bridge section that joins or connects a first trough and a second trough as labeled in Annotated Fig. 3a of Bourke; note: although the annotated Fig. 3a and Figs. 3a, 3b shows the upper compartment for the upper teeth, the lower compartment is the same as the upper compartment, and thus is being used to show a visual for the lower compartment which is not shown in the figures), each trough having a lingual surface, a facial surface, and an occlusal surface that for a trough covering at least one molar and at least one premolar (definition of surface: any face of a body or thing, https://www.dictionary.com/browse/surface, thus see Annotated Fig. 3a of Bourke; each trough has a lingual surface, a facial surface, and an occlusal surface which is the surface where the tops of the user’s teeth directly come in contact with, and thus depending on a user’s anatomy, is capable of covering at least one molar and at least one premolar tooth);
a lingual surface of said facial bridge section (22) comprising a stippling area comprising a plurality of specks (see Annotated Figs. 3a and 3b of Bourke and Figs. 3a, 3b; the facial bridge section 22 has a lingual surface, labeled in Annotated Figs. 3a and 3b, and this lingual surface comprises protuberances 18, which are interpreted to be a stippling area as they are small specks or marks), said stippling area being centrally located on said lingual surface of said facial bridge section (22) (see Annotated Figs. 3a, 3b, and Figs. 3a, 3b; protuberances 18 are centrally located on the lingual surface of the facial bridge section);
said lingual surfaces adapted to extend adjacent to a lingual gum line (the lingual surfaces are capable of extending adjacent to a lingual gum line depending on a user’s anatomy);
a pair of lower lateral protuberance clusters, each of said pair of lower lateral protuberance clusters extending from one of mandibular extension regions of said lingual surfaces, and comprising three nodular protuberances (see Annotated Figs. 3a and 3b of Bourke and Figs. 3a, 3b; the protuberances 18 on the lingual surface of the first trough and the protuberances 18 on the lingual surface of the second trough are a pair of lower lateral protuberance clusters as they are on the sides and extend from a mandibular extension region of the lingual surfaces, and comprise three nodular protuberances). 

    PNG
    media_image1.png
    279
    473
    media_image1.png
    Greyscale

Annotated Fig. 3a of Bourke. 

    PNG
    media_image2.png
    358
    467
    media_image2.png
    Greyscale

Annotated Fig. 3b of Bourke. 
Regarding claim 20, Bourke discloses the invention as discussed in claim 19. Bourke further discloses said lingual surface varying in height (see Col. 4 lines 22-28 and see Annotated Figs. 3a, 3b of Bourke; the lingual surface of the first trough and of the second trough include protuberances 18, which vary in height towards the ends of the lower compartment 14, and thus the lingual surface varies in height due to the protuberances 18). 
Regarding claim 21, Bourke discloses the invention as discussed in claim 19. Bourke further discloses said stippling area comprising a plurality of specks (see annotated Figs. 3a, 3b of Bourke; the stippling area of the facial bridge section comprises protuberances 18, which are a plurality of specks as the protuberances are tiny dots or marks along the lingual surface). 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. (US 2005/0284489 A1) in view of Sotos et al. (referred to as “Sotos”) (US 2005/0241646 A1). 
Regarding claim 1, Ambis, JR discloses an oral appliance (20) for removable attachment to upper teeth of a user (see [0033] and Figs. 1-2 and 4-5; mouthguard 20 is centered on the midline of the upper or maxillary jaw of a user and thus is removable from attachment to the upper teeth of a user), comprising:
facial and lingual anterior surfaces (definition of surface: any face of a body or thing, https://www.dictionary.com/browse/surface, thus see Annotated Figs. 1 and 5 of Ambis, JR; facial and lingual anterior surfaces are labeled in the annotated Figs. 1 and 5, as these surfaces are towards or anterior to the front of a user’s mouth), facial and lingual posterior surfaces (see Annotated Figs. 1 and 5 of Ambis, JR; facial and lingual posterior surfaces are labeled in annotated Figs. 1 and 5, as these surfaces are more towards the back of a user’s mouth), an occlusal surface (see Annotated Fig. 5 of Ambis, JR; the occlusal surface is the biting surface of mouthguard 20 and is labeled in Annotated Fig. 5 of Ambis, JR), wherein said surfaces are connected to form a trough, said trough being molded to conform to a wearer’s teeth (see Annotated Fig. 1 of Ambis, JR and [0034]; the facial and lingual anterior surfaces, facial and lingual posterior surfaces, and occlusal surface are all connected to form a trough or channel that fits over and conforms to the wearer’s teeth);
said lingual surfaces having a partial palatial region (50) that is configured to extend from a lingual gum line over a portion of a hard palate (see Fig. 5 and [0035]; post dam 50 is a partial palatial region as it extends from a lingual gum line and over a portion of a hard palate as it bears against the palatal tissue of a wearer, as seen in Fig. 5), wherein a distance between said lingual gum line and a terminating edge of said partial palatial region (50) of said lingual surfaces is greatest at said lingual anterior surface and tapers towards said posterior lingual surfaces (see Annotated Fig. 5 of Ambis, JR; a distance between the lingual gum line and a terminating edge of post dam 50 is greatest at the lingual anterior surface and tapers or lessens towards the posterior lingual surfaces, as seen in Annotated Fig. 5 of Ambis, JR, and also see Fig. 7 where groove 68 and reference points 67 shows the tapering distance between the lingual gum line and terminating edge of post dam 50). 
Ambis, JR does not disclose a central first stippling on said lingual anterior surface, said central first stippling comprising a plurality of surface features. 
However, Sotos teaches an analogous oral appliance (131) (see Fig. 1C) comprising a central first stippling (132) on said lingual anterior surface (see Fig. 1C; protrusions 132 is interpreted as a central first stippling as the protrusions are small dots or specks, and are arranged on the lingual anterior surface), said central first stippling (132) comprising a plurality of surface features (see Fig. 1C; protrusions 132 comprises more than one dot, and thus comprises a plurality of surface features), providing palpation with the tongue (see [0067]) to further stimulate the tongue of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lingual anterior surface of Ambis, JR with a central first stippling (132) as taught by Sotos to have provided an improved oral appliance device that provides palpation with the tongue (see [0067]) to further stimulate the tongue of a user. 

    PNG
    media_image3.png
    509
    543
    media_image3.png
    Greyscale

Annotated Fig. 1 of Ambis, JR. 

    PNG
    media_image4.png
    560
    634
    media_image4.png
    Greyscale

Annotated Fig. 5 of Ambis, JR. 
Regarding claim 2, Ambis, JR in view of Sotos discloses the invention as discussed in claim 1. Ambis, JR in view of Sotos further discloses wherein said central first stippling (132 of Sotos) comprising a plurality of raised surface specks (see Fig. 1C of Sotos; protrusions 132 of Sotos are a plurality of raised surface specks). 
Regarding claim 3, Ambis, JR in view of Sotos discloses the invention as discussed in claim 2. Ambis, JR in view of Sotos further discloses said central first stippling (132 of Sotos) comprising a plurality of indented surface specks (see Fig. 1C of Sotos; the small spots or specks in between the protrusions 132 of Sotos are interpreted to be a plurality of indented surface specks, as these surfaces in between the protrusions are dents in comparison to the protrusions, and are small spots due to the protrusions that are side by side). 
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. in view of Sotos further in view of LOWE et al. (referred to as “LOWE”) (US 2014/0272761 A1). 
Regarding claim 4, Ambis, JR in view of Sotos discloses the invention as discussed in claim 1. 
Ambis, JR in view of Sotos does not disclose further comprising a plurality of protuberances. 
However, LOWE teaches an analogous oral appliance (see Figs. 1A-1C) and an analogous lingual anterior surface (the front surface of both upper and lower rims 1002, 1003) comprising a plurality of protuberances (1099) (see Figs. 1A-1C and [0096], [0099]; textured surface 1099 are provided on the upper lingual rim 1002 and lower lingual rim 1003, which both have a lingual anterior surface, which is the front surface of both the upper and lower lingual rims 1002, 1003, and textured surface 1099 are rounded cylindrical pillars, see Fig. 1C, and thus are a plurality of protuberances), providing a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided all of the lingual surfaces in the device of Ambis, JR in view of Sotos with a plurality of protuberances (1099) as taught by LOWE to have provided an improved oral appliance device that provides a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device. 
Regarding claim 5, Ambis, JR in view of Sotos further in view of LOWE discloses the invention as discussed in claim 4. Ambis, JR in view of Sotos further in view of LOWE further discloses said plurality of protuberances (1099 of LOWE) being centrally located on said lingual anterior surface (see Annotated Fig. 1B of LOWE; as previously modified above, textured surface 1099 of LOWE is centrally located on said lingual anterior surface, similar to Annotated Fig. 1B of LOWE). 

    PNG
    media_image5.png
    376
    522
    media_image5.png
    Greyscale

Annotated Fig. 1B of LOWE. 
Regarding claim 6, Ambis, JR in view of Sotos further in view of LOWE discloses the invention as discussed in claim 4. Ambis, JR in view of Sotos further in view of LOWE further discloses plurality of protuberances (1099 of LOWE) extending laterally along said trough between posterior lingual surfaces (see Annotated Fig. 1B of LOWE and Figs. 1A-1C of LOWE; as previously modified above, the textured surface 1099 of LOWE also extends laterally along the trough or channel between the posterior lingual surfaces). 
Regarding claim 7, Ambis, JR in view of Sotos further in view of LOWE discloses the invention as discussed in claim 4. Ambis, JR in view of Sotos further in view of LOWE further discloses said plurality of protuberances (1099 of LOWE) having a first group being centrally located on said lingual anterior surface and a second group extending laterally along said trough between posterior lingual surfaces (see Annotated Fig. 1B of LOWE and Figs. 1A-1C of LOWE; as previously modified above, the textured surface 1099 of LOWE has a first group that is centrally located on the lingual anterior surface, as annotated in Fig. 1B of LOWE, and a second group that extends laterally along the trough or channel of Ambis, JR between the lingual posterior surfaces). 
Regarding claim 8, Ambis, JR in view of Sotos further in view of LOWE discloses the invention as discussed in claim 7. Ambis, JR in view of Sotos further in view of LOWE further discloses said first group of protuberances and said second group of protuberances intersecting (see Annotated Fig. 1B of LOWE and Figs. 1A-1C of LOWE; the first group of textured surface 1099 of LOWE and the second group of textured surface 1099 of LOWE intersect or connect).
Regarding claim 9, Ambis, JR in view of Sotos further in view of LOWE discloses the invention as discussed in claim 8. Ambis, JR in view of Sotos further in view of LOWE further discloses said intersecting located along said partial palatial region (50 of Ambis, JR) (as previously modified above, see claim 4, the intersecting or connection between the first and second groups of textured surfaces 1099 of LOWE is located along post dam 50 of Ambis, JR, as the textured surfaces 1099 of LOWE were previously modified on the lingual surfaces of Ambis, JR, which are the surfaces of post dam 50). 
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. in view of Sotos in view of LOWE further in view of Makower et al. (referred to as “Makower”) (US 8,474,462 B2). 
Regarding claim 10, Ambis, JR in view of Sotos further in view of LOWE discloses the invention as discussed in claim 8. 
Ambis, JR in view of Sotos further in view of LOWE does not disclose one of said first group and said second group including a second stippling. 
However, Makower teaches an analogous oral appliance (120) (see Fig. 19C) including a second stippling (see Fig. 19C and Col. 7 lines 39-50; contacting members 124a, 124b are microfilament bristles and are interpreted as stippling as they are a plurality of small specks on the lingual posterior surfaces), providing to help hold the tongue in place during use (see Col. 7 lines 39-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outer surface of each of the lingual posterior surfaces in the device of Ambis, JR in view of Sotos further in view of LOWE with a second stippling (124a,b) as taught by Makower to have provided an improved oral appliance device that helps hold the tongue in place during use (see Col. 7 lines 39-50), and thus the combination of Makower results in a second stippling for said second group, as the contacting members 124a,b of Makower are provided on the lingual posterior surfaces, which is where the second group is located. 
Regarding claim 11, Ambis, JR in view of Sotos in view of LOWE further in view of Makower discloses the invention as discussed in claim 10. Ambis, JR in view of Sotos in view of LOWE further in view of Makower further discloses said second stippling (124a, b of Makower) being one of a plurality of raised surface specks or indented surface specks (see Fig. 19C of Makower; contacting members 124a, b of Makower are microfilament bristles, which is interpreted as being raised surfaces specks). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. in view of Sotos further in view of Elkin et al. (referred to as “Elkin”) (US 2012/0325224 A1). 
Regarding claim 12, Ambis, JR in view of Sotos discloses the invention as discussed in claim 1. 
Ambis, JR in view of Sotos does not disclose said oral appliance being formed of VISTAMAXX. 
However, Elkin teaches an analogous oral appliance (20) said oral appliance (20) being formed of VISTAMAXX (see [0033] and [0047]; dental appliance 20 is made from Vistamaxx) providing a material that provides a greater rate of crystallization or fitting time, and provides a snug fit with excellent retention to the teeth and jaw within five minutes (see [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the oral appliance in the device of Ambis, JR in view of Sotos to be formed from VISTAMAXX material as taught by Elkin to have provided an improved oral appliance device that provides a greater rate of crystallization or fitting time, and provides a snug fit with excellent retention to the teeth and jaw within five minutes (see [0047]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. in view of Sotos in view of Elkin further in view of Johnson et al. (referred to as “Johnson”) (US 2016/0230007 A1).  
Regarding claim 13, Ambis, JR in view of Sotos further in view of Elkin discloses the invention as discussed in claim 1. 
Ambis, JR in view of Sotos further in view of Elkin does not disclose further comprising a first grade and a second grade of VISTAMAXX. 
However, Johnson teaches an analogous oral appliance (100) (see Fig. 1D) further comprising a first grade and a second grade of VISTAMAXX (see [0050]; the polymer fraction of the oral appliance 100 can include at least one type of polymer, such as Vistamaxx 6102, Vistamaxx 6202, and Vistamaxx 3020, and thus the polymer fraction includes at least one of the three grades of Vistamaxx, and is capable of comprising a first grade and a second grade), providing a stronger material as the differing grades are able to offer differing properties that are needed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VISTAMAXX material in the device of Ambis, JR in view of Sotos further in view of Elkin to comprise a first grade and a second grade of VISTAMAXX as taught by Johnson to have provided an improved oral appliance device that provides a stronger material as the differing grades are able to offer differing properties that are needed. 
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. in view of LOWE. 
Regarding claim 14, Ambis, JR discloses an oral appliance (20) for removable attachment to upper teeth of a user (see [0033] and Figs. 1-2 and 4-5; mouthguard 20 is centered on the midline of the upper or maxillary jaw of a user and thus is removable from attachment to the upper teeth of a user), comprising:
facial and lingual anterior surfaces (definition of surface: any face of a body or thing, https://www.dictionary.com/browse/surface, thus see Annotated Figs. 1 and 5 of Ambis, JR; facial and lingual anterior surfaces are labeled in the annotated Figs. 1 and 5, as these surfaces are towards or anterior to the front of a user’s mouth), facial and lingual posterior surfaces (see Annotated Figs. 1 and 5 of Ambis, JR; facial and lingual posterior surfaces are labeled in annotated Figs. 1 and 5, as these surfaces are towards the back or posterior of a user’s mouth), an occlusal surface (see Annotated Fig. 5 of Ambis, JR; the occlusal surface is the biting surface of mouthguard 20 and is labeled in Annotated Fig. 5 of Ambis, JR), wherein said surfaces are connected to form a trough, said trough being molded to conform to a wearer’s teeth (see Annotated Fig. 1 of Ambis, JR and [0034]; the facial and lingual anterior surfaces, facial and lingual posterior surfaces, and occlusal surface are all connected to form a trough or channel that fits over and conforms to the wearer’s teeth);
said lingual surfaces having a partial palatial region (50) that is configured to extend from a lingual gum line over a portion of a hard palate (see Fig. 5 and [0035]; post dam 50 is a partial palatial region as it extends from a lingual gum line and over a portion of a hard palate as it bears against the palatal tissue of a wearer, as seen in Fig. 5), wherein a distance between said lingual gum line and a terminating edge of said partial palatial region (50) of said lingual surfaces is greatest at said lingual anterior surface and tapers towards said posterior lingual surfaces (see Annotated Fig. 5 of Ambis, JR; a distance between the lingual gum line and a terminating edge of post dam 50 is greatest at the lingual anterior surface and tapers or lessens towards the posterior lingual surfaces, as seen in Annotated Fig. 5 of Ambis, JR, and also see Fig. 7 where groove 68 and reference points 67 shows the tapering distance between the lingual gum line and terminating edge of post dam 50). 
Ambis, JR does not disclose a first group of a plurality of protuberances disposed in said partial palatial region, said plurality of protuberances extending linearly in an anterior to posterior direction. 
However, LOWE teaches an analogous oral appliance (1000) (see Figs. 1A-1C) comprising a first group of a plurality of protuberances (1099) disposed in a region (see Annotated Fig. 1B of LOWE and [0096], [0099]; textured surface 1099 comprises a first group of a plurality of protuberances, as labeled in Annotated Fig. 1B of LOWE, as the textured surface 1099 are rounded cylindrical pillars, see Fig. 1C, and thus are a plurality of protuberances), said plurality of protuberances (1099) extending linearly in an anterior to posterior direction (see Fig. 1C; textured surface 1099 extend linearly in an anterior to posterior direction or front to back direction) providing a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided all of the lingual surfaces in the device of Ambis, JR with a plurality of protuberances (1099) as taught by LOWE to have provided an improved oral appliance device that provides a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device, and thus, the combination of Ambis, JR in view of LOWE results in a first group of a plurality of protuberances (1099 of LOWE) disposed in said partial palatial region (50 of Ambis, JR). 
Regarding claim 16, Ambis, JR in view of LOWE discloses the invention as discussed in claim 14. Ambis, JR in view of LOWE further discloses a second group of said plurality of protuberances (1099 of LOWE), said second group intersecting said first group (see Annotated Fig. 1B of LOWE; as previously modified above, see claim 14, textured surface 1099 of LOWE comprises a first group labeled in Annotated Fig. 1B of LOWE and a second group labeled in Annotated Fig. 1B of LOWE, and the first group and second group intersect or connect together). 
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR in view of LOWE further in view of Makower. 
	Regarding claim 15, Ambis, JR in view of LOWE discloses the invention as discussed in claim 14. 
Ambis, JR in view of LOWE does not disclose a plurality of stippling on said protuberances. 
However, Makower teaches an analogous oral appliance (30) (see Fig. 4B) comprising a plurality of stippling (430) on said protuberances (see Fig. 10F; monofilament bristles 430 are interpreted as a plurality of stippling as they are a plurality of small specks, and bristles 430 are on a protuberance, see Annotated Fig. 10F of Makower), providing to increase the texture and to further stimulate the tongue and palate of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of protuberances (1099 of LOWE) in the device of LOWE with a plurality of stippling (430) as taught by Makower to have provided an improved oral appliance device that provides to increase the texture and to further stimulate the tongue and palate of a user. 

    PNG
    media_image6.png
    369
    508
    media_image6.png
    Greyscale

Annotated Fig. 10F of Makower. 
Regarding claim 17, Ambis, JR in view of LOWE discloses the invention as discussed in claim 14. 
Ambis, JR in view of LOWE does not disclose said first group, said second group, or both including a plurality of stippling. 
However, Makower teaches an analogous oral appliance (30) (see Fig. 4B) comprising a first group, said second group, or both including a plurality of stippling (430) (see Fig. 10F; monofilament bristles 430 are interpreted as a plraulity of stippling as they are a plurality of small specks, and bristles 430 are on a protuberance, see Annotated Fig. 10F of Makower, and thus a first group and a second group (the first two protuberances) both include bristles 430), providing to increase the texture and to further stimulate the tongue and palate of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first group and second group of the plurality of protuberances (1099 of LOWE) in the device of LOWE with a plurality of stippling (430) as taught by Makower to have provided an improved oral appliance device that provides to increase the texture and to further stimulate the tongue and palate of a user. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambis, JR. in view of LOWE further in view of Sotos.
Regarding claim 18, Ambis, JR in view of LOWE discloses the invention as discussed in claim 14. 
Ambis, JR in view of LOWE does not disclose a stippling in a central anterior lingual area, forward of said first group of said plurality of protuberances. 
However, Sotos teaches an analogous oral appliance (131) comprising a stippling (132) in a central anterior lingual area (see Fig. 1C; protrusions 132 are interpreted to be a stippling as they are a plurality of small specks or dots, and protrusions 132 are in a central anterior lingual area, as seen in Fig. 1C), providing palpation with the tongue (see [0067]) to further stimulate the tongue of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a central anterior lingual area of Ambis, JR with a stippling (132) as taught by Sotos to have provided an improved oral appliance device that provides palpation with the tongue (see [0067]) to further stimulate the tongue of a user, and thus the combination of Ambis, JR in view of LOWE further in view of Sotos results in stippling (132 of Sotos) being forward or ahead of said first group of said plurality of protuberances (1099 of LOWE) as stippling 132 of Sotos is on the outside of the oral appliance and the protuberances 1099 of LOWE are on the inside of the oral appliance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of Sotos. 
Regarding claim 1 of the instant application, the conflicting Patent ‘419 claims an oral appliance for removable attachment to upper teeth of a user, comprising: facial and lingual anterior surfaces, facial and lingual posterior surfaces, and an occlusal surface, wherein said surfaces are connected to form a trough, said trough being molded to conform to a wearer’s teeth; said lingual surfaces having a partial palatial region that is configured to extend from a lingual gum line over a portion of a hard palate, wherein a distance between said lingual gum line and a terminating edge of said partial palatial region of said lingual surfaces is greatest at said lingual anterior surface and tapers towards said posterior lingual surfaces. 
The conflicting Patent ‘419 is silent on a central first stippling on said lingual anterior surface, said central first stippling comprising a plurality of surface features. 
However, Sotos teaches an analogous oral appliance (131) (see Fig. 1C) comprising a central first stippling (132) on said lingual anterior surface, said central first stippling (132) comprising a plurality of surface features (see Fig. 1C; protrusions 132 are interpreted as a central first stippling as the protrusions are small dots or specks and are arranged on the central lingual anterior surface and comprises more than one dot, and thus comprises a plurality of surface features). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed lingual anterior surface of the conflicting Patent ‘419 with a central first stippling (132) as taught by Sotos to have provided an improved oral appliance that provides palpation with the tongue (see [0067]) to further stimulate the tongue of a user. 
Regarding claim 2 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Sotos, as said central first stippling (132 of Sotos) comprising a plurality of raised surface specks (see Fig. 1C of Sotos; protrusions 132 are a plurality of raised specks). 
Regarding claim 3 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Sotos, as said central first stippling (132) comprising a plurality of indented surface specks (see Fig. 1C; the small spots or specks between the protrusions 132 of Sotos are interpreted to be a plurality of indented surface specks, as these surfaces in between the protrusions are dents in comparison to the protrusions and thus are small spots due to the protrusions side by side). 
Regarding claim 4 of the instant application, all of the limitations are found in claim 1 of conflicting Patent ‘419. 
Regarding claim 5 of the instant application, all of the limitations are found in claim 1 of conflicting Patent ‘419. 
Regarding claim 6 of the instant application, all of the limitations are found in claim 1 of conflicting Patent ‘419. 
Regarding claim 7 of the instant application, all of the limitations are found in claim 1 of conflicting Patent ‘419. 
Claim 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of Sotos further in view of LOWE.
Regarding claim 8 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Sotos. 
The conflicting Patent ‘419 in view of Sotos is silent on said first group of protuberances and said second group of protuberances intersecting. 
However, LOWE teaches an analogous oral appliance (see Figs. 1A-1C) wherein said first group of protuberances and said second group of protuberances intersecting (see Annotated Fig. 1B of LOWE and Figs. 1A-1C of LOWE; the first group of textured surface 1099 and the second group of textured surface 1099 intersect or connect), providing a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first group of protuberances and the second group of protuberances of the device of the conflicting Patent ‘419 in view of Sotos to intersect as taught by LOWE to have provided an improved oral appliance device that provides a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device. 
Regarding claim 9 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Sotos further in view of LOWE, as the intersecting or connection between the first and second groups of textured surfaces 1099 of LOWE is located along said partial palatial region, as it is on the lingual surfaces of LOWE. 
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of Sotos in view of LOWE further in view of Makower.  
Regarding claim 10 of the instant application, the limitations are rendered obvious by the limitations of claim 8 by the conflicting Patent ‘419 in view of Sotos further in view of LOWE. 
The conflicting Patent ‘419 in view of Sotos further in view of LOWE is silent on one of said first group and said second group including a second stippling. 
However, Makower teaches an analogous oral appliance (120) (see Fig. 19C) including a second stippling (see Fig. 19c AND Col. 7 lines 39-50; contacting members 124a, 12b are microfilament bristles and are interpreted as stippling as they are a plurality of small specks on the lingual posterior surfaces), providng to help hold the tongue in place during use (see Col. 7 lines 39-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outer surface of each of the lingual posterior surfaces in the device of the conflicting Patent ‘419 in view of Sotos further in view of LOWE with a second stippling (124a,b) as taught by Makower to have provided an improved oral appliance device that helps hold the tongue in place during use (see Col. 7 lines 39-50), and thus the combination of Makower results in a second stippling for said second group, as the contacting members 124a,b of Makower are provided on the lingual posterior surfaces, which is where the second group is located. 
Regarding claim 11 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Sotos in view of LOWE further in view of Makower, as said second stippling (12a, b of Makower) being one of a plurality of raised surface specks or indented surface specks (see Fig. 19C of Makower; contacting members 12a, b of Makower are microfilament bristles, which is interpreted as being raised surface specks). 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of Sotos further in view of Elkin.
Regarding claim 12 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Sotos.
The conflicting Patent ‘419 in view of Sotos is silent on said oral appliance being formed of VISTAMAXX. 
However, Elkin teaches an analogous oral appliance (20) said oral appliance (20) being formed of VISTAMAXX (see [0033] and [0047]; dental appliance 20 is made from Vistamaxx) providing a material that provides a greater rate of crystallization or fitting time, and provides a snug fit with excellent retention to the teeth and jaw within five minutes (see [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the oral appliance in the device of the conflicting Patent ‘419 in view of Sotos to be formed from VISTAMAXX material as taught by Elkin to have provided an improved oral appliance device that provides a greater rate of crystallization or fitting time, and provides a snug fit with excellent retention to the teeth and jaw within five minutes (see [0047]). 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of Sotos in view of Elkin further in view of Johnson.
Regarding claim 13 of the instant application, the limitations are rendered obvious by the limitations of claim 12 by the conflicting Patent ‘419 in view of Sotos further in view of Elkin.
The conflicting Patent ‘419 in view of Sotos further in view of Elkin is silent on further comprising a first grade and a second grade of VISTAMAXX. 
However, Johnson teaches an analogous oral appliance (100) (see Fig. 1D) further comprising a first grade and a second grade of VISTAMAXX (see [0050]; the polymer fraction of the oral appliance 100 can include at least one type of polymer, such as Vistamaxx 6102, Vistamaxx 6202, and Vistamaxx 3020, and thus the polymer fraction includes at least one of the three grades of Vistamaxx, and is capable of comprising a first grade and a second grade), providing a stronger material as the differing grades are able to offer differing properties that are needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VISTAMAXX material in the device of the conflicting Patent ‘419 in view of Sotos further in view of Elkin to comprise a first grade and a second grade of VISTAMAXX as taught by Johnson to have provided an improved oral appliance device that provides a stronger material as the differing grades are able to offer differing properties that are needed. 
Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of LOWE. 
Regarding claim 14 of the instant application, the conflicting Patent ‘419 claims an oral appliance for removable attachment to upper teeth of a user, comprising: facial and lingual anterior surfaces, facial and lingual posterior surfaces, and an occlusal surface, wherein said surfaces are connected to form a trough, said trough being molded to conform to a wearer’s teeth; said lingual surfaces having a partial palatial region that is configured to extend from a lingual gum line over a portion of a hard palate, wherein a distance between said lingual gum line and a terminating edge of said partial palatial region of said lingual surfaces is greatest at said lingual anterior surface and tapers towards said posterior lingual surfaces; a first group of a plurality of protuberances disposed in said partial palatial region. 
The conflicting Patent ‘419 is silent on said plurality of protuberances extending linearly in an anterior to posterior direction. 
However, LOWE teaches an analogous oral appliance (1000) (see Figs. 1A-1C) comprising said plurality of protuberances extending linearly in an anterior to posterior direction (see Fig. 1C; textured surface 1099 extends linearly in an anterior to posterior direction or front to back direction) providing a massaging or acupressure effect (see [0096]) so that the user is more comfortable when wearing the device. 
Regarding claim 16 of the instant application, the limitations are rendered obvious by the limitations of claim 14 by conflicting Patent ‘419 in view of LOWE, as further comprising a second group of said plurality of protuberances (1099 of LOWE), said second group intersecting said first group (see Annotated Fig. 1B of LOWE; as previously modified above, see claim 14, textured surface 1099 of LOWE comprises a first group labeled in Annotated Fig. 1B of LOWE and a second group labeled in Annotated Fig. 1B of LOWE, and the first group and second group intersect or connect together).
Claim 15 and 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of LOWE further in view of Makower. 
Regarding claim 15 of the instant application, the limitations are rendered obvious by the limitations of claim 14 by the conflicting Patent ‘419 in view of LOWE. 
The conflicting Patent ‘419 in view of LOWE is silent on a plurality of stippling on said protuberances. 
However, Makower teaches an analogous oral appliance (30) (see Fig. 4B) comprising a plurality of stippling (430) on said protuberances (see Fig. 10F; monofilament bristles 430 are interpreted as a plurality of stippling as they are a plurality of small specks, and bristles 430 are on a protuberance, see Annotated Fig. 10F of Makower), providing to increase the texture and to further stimulate the tongue and palate of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of protuberances (1099 of LOWE) in the device of LOWE with a plurality of stippling (430) as taught by Makower to have provided an improved oral appliance device that provides to increase the texture and to further stimulate the tongue and palate of a user.
Regarding claim 17 of the instant application, the limitations are rendered obvious by the limitations of claim 14 by the conflicting Patent ‘419 in view of LOWE. 
The conflicting Patent ‘419 in view of LOWE is silent on said first group, said second group, or both including a plurality of stippling. 
However, Makower teaches an analogous oral appliance (30) (see Fig. 4B) comprising a first group, said second group, or both including a plurality of stippling (430) (see Fig. 10F; monofilament bristles 430 are interpreted as a plurality of stippling as they are a plurality of small specks, and bristles 430 are on a protuberance, see Annotated Fig. 10F of Makower, and thus a first group and a second group (the first two protuberances) both include bristles 430), providing to increase the texture and to further stimulate the tongue and palate of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first group and second group of the plurality of protuberances (1099 of LOWE) in the device of LOWE with a plurality of stippling (430) as taught by Makower to have provided an improved oral appliance device that provides to increase the texture and to further stimulate the tongue and palate of a user. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,419 in view of LOWE further in view of Sotos. 
Regarding claim 18 of the instant application, the limitations are rendered obvious by the limitations of claim 14 by the conflicting Patent ‘419 in view of LOWE.
The conflicting Patent ‘419 in view of LOWE is silent on a stippling in a central anterior lingua area, forward of said first group of said plurality of protuberances. 
However, Sotos teaches an analogous oral appliance (131) comprising a stippling (132) in a central anterior lingual area (see Fig. 1C; protrusions 132 are interpreted to be a stippling as they are a plurality of small specks or dots, and protrusions 132 are in a central anterior lingual area, as seen in Fig. 1C), providing palpation with the tongue (see [0067]) to further stimulate the tongue of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a central anterior lingual area of the conflicting Patent ‘419 in view of LOWE with a stippling (132) as taught by Sotos to have provided an improved oral appliance device that provides palpation with the tongue (see [0067]) to further stimulate the tongue of a user, and thus the combination of the conflicting Patent ‘419 in view of LOWE further in view of Sotos results in stippling (132 of Sotos) being forward or ahead of said first group of said plurality of protuberances (1099 of LOWE) as stippling 132 of Sotos is on the outside of the oral appliance and the protuberances 1099 of LOWE are on the inside of the oral appliance.
Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 9,968,419 in view of Bourke. 
Regarding claim 19 of the instant application, the conflicting patent ‘419 claims a performance increasing mouthpiece for removable attachment to the lower teeth of a user, comprising: a first trough and a second trough joined by a facial bridge section, each trough having a lingual surface, a facial surface, and an occlusal surface that for a trough covering at least one molar and at least one premolar; said lingual surfaces adapted to extend adjacent to a lingual gum line; a pair of lower lateral protuberance clusters, each of said pair of lower lateral protuberance clusters extending from one of mandibular extension regions of said lingual surfaces, and comprising three nodular protuberances. 
	The conflicting Patent ‘419 is silent on a lingual surface of said facial bridge section comprising a stippling area comprising a plurality of specks, said stippling area being centrally located on said lingual surface of said facial bridge section. 
	However, Bourke teaches an analogous oral appliance (10) comprising a lingual surface of said facial bridge section (22) comprising a stippling area comprising a plurality of specks (see Annotated Figs. 3a, 3b of Bourke above; facial bridge section 22 has a lingual surface which is labeled and comprises protuberances 18, which are interpreted to be stippling area as they are small specks or marks), said stippling area being centrally located on said lingual surface of said facial bridge section (22) (protuberances 18 are centrally located on the lingual surface of the facial bridge section 22). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lingual surface of the facial bridge section of the conflicting Patent with a stippling area comprising a plurality of specks that are centrally located on the lingual surface as taught by Bourke to have provided an improved oral appliance that provides better blood flow to relevant musculature (see Col. 3 lines 57-60). 
	Regarding claim 20 of the instant application, all of the limitations are found in claim 6 of conflicting Patent ‘419. 
	Regarding claim 21 of the instant application, the limitations are rendered obvious by the limitations of claim 1 by the conflicting Patent ‘419 in view of Bourke, as said stippling area comprising a plurality of specks (protuberances 18 of Bourke are part of the stippling area and thus comprise a plurality of specks or dots). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/MICHELLE J LEE/Primary Examiner, Art Unit 3786